DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 26 February 2021 for the application filed 28 March 2019. Claims 1-13 and 15-19 are pending:
Claims 1-8 have been withdrawn without traverse;
Claims 9 and 13 have been amended;
Claim 14 has been omitted and the Examiner will assume, canceled; and
new Claims 15-19 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/649,803 filed 29 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 9-14 (drawn to a chromatography system), in the reply filed on 01 October 2020 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 October 2020.

Response to Arguments
	Applicant’s arguments and amendments filed 26 February 2021 have been fully considered.
	Regarding §I Claim Interpretation (pg. 5), Applicant mistakenly assumes Examiner is introducing limitations from the Specification into the Claims. This is not the case. The Examiner is merely interpreting the claims in light of the Specification and is not narrowing the scope of the claims. This is common practice in examinations.

	Regarding §III Claim Rejections Under 35 USC §112, Section A (pg. 6-7), Applicant’s arguments and amendments to Claim 9 are partly persuasive and are partly withdrawn. Regarding the indefiniteness issue with “a maximum combined peak width”, while the Specification has somewhat defined this phrase, the definition relies on “a predetermined maximum”. There is no indication of what is considered “a predetermined maximum”. Applicant’s arguments regarding “a desired resolution” are persuasive.
	Regarding Section B (pg. 7), Applicant’s amendments and arguments with respect to the claims being incomplete for omitting essential elements are persuasive; these rejections have been withdrawn.
	Regarding §IV Claim Rejections Under 35 USC §102 (pg. 7-10), Applicant’s arguments have been considered but are not persuasive. Because of the added limitation of a controller that enables the detection cell to perform the claimed tasks, the Examiner reevaluated the applicability of KAWAHARA and has determined that KAWAHARA’s teaching of operation controlling means 200 and peak judging means 210 not only meets all claimed structural limitations, but also would be capable of the claimed intended uses of measuring peak resolution and width, and automatically switching valves. Applicant’s arguments with respect to In re Schreiber (Section B) and “configured to/capable of” (Sections A, C, and D) have accordingly been addressed.
	All other arguments have been indirectly addressed.

Claim Interpretation
Regarding Claim 9, the “desired resolution” phrase is interpreted to indicate “a resolution value that has been pre-determined by the user as being a sufficient resolution for the separation of the sample” as defined in the Specification, p0039.
Regarding Claim 11, the “low dispersion detection cell” is interpreted to indicate a UV detection cell or a fluorescence detector as identified in the Specification, p0029.

Claim Objections
Claim 14 is missing. The Examiner will assume Claim 14 has been canceled.

If Claim 14 has been canceled, canceled claims should not be removed from the amended document nor should newly added claims be assigned with claim numbers of canceled claims. Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. The listing will serve to replace all prior versions of the claims in the application (MPEP §714 IIC).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, it is unclear what is intended by the phrase “a maximum combined peak width”. The disclosure does not provide an understandable definition for such a phrase: “The maximum combined peak width is a predetermined maximum based on the specific sample that is being separated. In other words, the detector records the time at which the separation zone is fully eluted from the first column and sends a command to the valve to actuate at that moment in time” (emphasis added; p0040). What is this “a predetermined maximum”? Applicant’s response filed 26 February 2021 indicated that “combined peak width” is “[t]he summation of the measured peak widths” (pg. 6, middle). However, this does not address what Applicant considers “a predetermined maximum”.
While Applicant may be their own lexicographer, Applicant should specifically define a term of a claim and set forth the definition so as to be understandable to one of ordinary skill in the art. Claims 10-13 and 15-19 are also rejected due to their dependence on Claim 9.
Similarly, regarding Claim 9, it is unclear what is intended by the phrase “a predetermined maximum number of switches”. What is considered “a predetermined maximum”? Claims 10-13 and 15-19 are also rejected due to their dependence on Claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by KAWAHARA et al. (US Patent 4,724,081).
	Regarding Claim 9, KAWAHARA discloses a separating apparatus comprising first and second columns 2, 30 (i.e., at least two chromatographic columns positioned in series and downstream of the injector), a sample injecting valve 8 drawing from sample baths 10, 10’ and eluent baths 6, 6’ to deliver a combined mobile phase stream to downstream column 2 (i.e., an injector for injecting a sample into a mobile phase flow stream creating a combined flow stream), a first detector 16 downstream of the first column 2 (i.e., a detection cell positioned between the at least two chromatographic columns), a subsequent valve 20 in fluid communication with the first and second columns 2, 30 (i.e., a valve in fluid communication with the at least two chromatographic columns), and a second detector 36 downstream of the second column 30 (i.e., a detector downstream of the at least two chromatographic columns; c6/52-c732; FIG. 10).
	During operation, KAWAHARA discloses that as sample is passed through the first and second detectors 16, 36, analytes are measured and peaks are detected (i.e., the detection cell [is] configured to monitor chromatographic peaks of the sample; c7/56-c8/16); further, the overlapping peaks and peak resolution are also evaluated (as shown in FIG. 2) by peak judging means 210 (i.e., measure resolution and width of each of the chromatographic peaks; c8/5-a controller that controls the position of the valve) for sending controlling signals at predetermined times based on peak judging means 210 (i.e., automatically switch[ing] the valve) when an insufficient resolution has not yet been reached (i.e., switch[ing] the valve from a first position to a second position when the measured resolution is less than a desired resolution; c8/50-56, c8/3-11, c9/11-26).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	While KAWAHARA may not have explicitly disclosed “a switch count” or “a predetermined maximum number of switches” with respect to the switching of the valve in fluid communication with the chromatography columns, KAWAHARA teaches that during operation of the separation apparatus, peaks are continually evaluated to determine whether additional separations are required to obtain better separation (c9/27-35; FIG. 11); as shown in a switch count) until the sample has been considered sufficiently separated (i.e., a predetermined maximum number of switches).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Furthermore, regarding the limitation wherein the detection cell is configured to automatically switch the valve from a first position to a second position when the measured resolution is less than a desired resolution, the measured combined peak width is less than a maximum combined peak width, and a switch count is less than a predetermined maximum number of switches, such a limitation is considered an intended use of the “detection cell”. As summarized earlier, KAWAHARA does disclose the detectors communicate with a peak judging means 210 to determine the switching control/operation of the valve 20 based on detection signals from the first detector 16, i.e., whether to send eluate to the downstream second column 30 or to route eluate for fraction collection via valves 94 and 98 (c8/52-c9/26). Thus, KAWAHARA discloses structure capable of performing the recited intended use. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claim 10, as applied to the rejection of Claim 9, KAWAHARA further discloses operation controlling means 200 sends controlling signals at predetermined times based on judgements of peak separation (c8/50-51, c8/5-11) and based on loaded set points (i.e., the detection cell is further configured to calculate a switch time and automatically switch the valve from the first position to the second position at the calculated switch time; c8/59-c9/10).
Regarding Claim 11, as applied to the rejection of Claim 9, KAWAHARA further discloses the detectors are UV detectors (i.e., wherein the detection cell is a low dispersion detection cell; c5/52-58).
Regarding Claim 12, as applied to the rejection of Claim 9, KAWAHARA further discloses the first column has a 10-600 mm internal diameter, is packed with particles 30-500 µm in size, and comprises silica, alumina, polystyrene gel, active carbon, various porous polymers, and other chemically bonded packings (c5/14-38). KAWAHARA discloses the second column has the same properties (i.e., wherein the at least two chromatographic columns are identical; c6/6-31).
Regarding Claim 16, as applied to the rejection of Claim 9, KAWAHARA discloses operation controlling means 200 (i.e., the controller) that controls the position of a valve 20 in fluid communication with at least two chromatographic columns 2, 30 based on sensor readings from detector 16 (i.e., the detection cell) communicating with a peak judging means 210. As described earlier, a sample is progressively separated using the taught system until a sample has been sufficiently resolved; this requires the operation controlling means 200 to communicate with peak judging means 210 to determine when to switch valve 20 (i.e., a feedback loop is in communication with the controller that controls the position of the valve; FIG. 11, c8/35-56; c8/59-c9/26).
Regarding Claim 18, as applied to the rejection of Claim 16, KAWAHARA further shows in FIG. 10 the valve 20, detector 16, and operation controller means 200 communicate in a circuit that includes peak judging means 210 (i.e., wherein the controller is in communication with the feedback loop, the valve, and/or the detection cell).
Regarding Claim 19, as applied to the rejection of Claim 9, KAWAHARA further shows in FIG. 10 the valve 20, detector 16, and operation controller means 200 communicate in a circuit that includes peak judging means 210 (i.e., wherein the controller is in communication with the valve and/or the detection cell).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAHARA.
Regarding Claim 15, as applied to the rejection of Claim 9, KAWAHARA discloses a chromatography system comprising an operation controlling means 200 (i.e., the controller) that controls the position of a valve 20 in fluid communication with at least two chromatographic columns 2, 30 based on sensor readings from detector 16 (i.e., the detection cell) communicating with a peak judging means 210.
One of ordinary skill in the art at the time of the filing of the invention would have found it obvious to rearrange the components of the system such that the controller is located in the detection cell as claimed because this is a simple rearrangement of parts. Absent showings of criticality, significance or unexpected results, the claimed location of the controller is prima facie obvious and does not modify the operation of the invention and further, does not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).
Regarding Claim 17¸ as applied to the rejection of Claim 16, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to rearrange the components of the system such that the feedback loop is housed in a separate component from the detection cell as claimed because this is a simple rearrangement of parts. Absent showings of criticality, significance or unexpected results, the claimed location of the prima facie obvious and does not modify the operation of the invention and further, does not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAHARA in view of WANG (US PGPub 2010/0050741 A1) or, in the alternative, in view of UEMATSU (EP 0892267 A1).
	Regarding Claim 13, as applied to the rejection of Claim 9, KAWAHARA discloses a chromatography system comprising a valve in fluid communication with at least two chromatographic columns. KAWAHARA is deficient in disclosing the valve is a six-port valve or an eight-port valve.
	However, multi-port valves are very common in chromatography instruments. For example, KAWAHARA even shows the use of a six-port valve (valve 8 in FIG. 10). Further, WANG discloses an eight-port switching valve between two chromatography columns (p0015, FIG. 1); similarly, UEMATSU discloses an eight-port switching valve between two liquid chromatography columns (abstract, FIG. 1; c4/22-46). Thus, absent showings of unexpected results or criticality, one of ordinary skill in the art would consider the claimed six-port or eight-port valve obvious to use as taught by WANG or UEMATSU in the chromatography system taught by KAWAHARA because such a multi-port valve is considered common and as such, its selection would not be considered inventive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777